AGREEMENT AND GENERAL RELEASE


Jeff Wood (“Employee”) and Ruby Tuesday, Inc. (“RTI” or the “Company”), a
Georgia corporation, enter into this Agreement and General Release ("Agreement")
and agree as follows:


1.           Termination Date.  Employee ceased to be employed by the Company on
July 24, 2014 ("Termination Date").


2.           Payment to Employee.  In consideration of the releases, waivers,
representations and obligations by Employee contained in this Agreement, the
Company will pay to Employee a sum equal to Four (4) weeks of Employee’s regular
gross base salary, less required deductions (“Severance Payment”). The Severance
Payment will be paid within fifteen (15) days following the Effective Date (as
defined in Section 17(b) below.) The one-time severance payment will be in the
gross amount of Twenty-Five Thousand Dollars and 00/100 ($25,000.00) subject to
reduction for all required withholdings and deductions.


3.           Continuation of Health Insurance; Other Benefits.  Employee's
health insurance terminated on July 24, 2014, unless employee elects to extend
coverage under and pursuant to COBRA. The Company provided Employee with
information covering health insurance continuation under COBRA under separate
cover.  Except as otherwise provided, all other benefits ceased as of the
Termination Date.  The following is a general summary of certain benefit plans
available to Employee; however, in the event of any conflict between this
summary and the below referenced plan documents and agreements, the latter will
govern:


a.           Salary Deferral Plan / Deferred Compensation Plan.  If Employee
participated in the Ruby Tuesday, Inc. Salary Deferral 401(k) Plan or the
Deferred Compensation Plan, Employee may receive monies in accordance with the
terms of those plans, but Employee will not be allowed to make any contributions
or receive Company matching contributions under these plans with respect to any
compensation otherwise payable to Employee following the Termination
Date.  Employee is responsible for repayment of any loan taken against his/her
401K Plan.


b.           Credit Union.  If Employee is currently a member of the Family
Security Credit Union, Employee may continue to participate in that program,
subject only to observing the terms of the written agreement governing
participation.


c.           Equity Awards.  Exhibit A to this Agreement contains a complete
list of Employee’s outstanding Company-granted equity awards.  Employee is not
eligible for any Company-granted equity awards following the Termination
Date.  Employee’s rights under the outstanding Company-granted equity awards are
controlled by the terms of the applicable written agreement.  The Company agrees
not to dispute the characterization of Employee’s termination as without Cause
(as that term is defined in the equity awards listed in Exhibit A).


4.           Consideration.  Employee acknowledges, agrees and understands that
the Severance Payment described in Section 2 and the consideration with respect
to the equity awards stated in Section 3c: (a) are not required by the Company’s
policies and procedures; (b) exceed any
 
page 1 of 10

--------------------------------------------------------------------------------

 
and all pay and benefits to which Employee already may have been entitled by
contract or law; (c) constitute good, valuable and sufficient consideration for
this Agreement, including the waiver and release of claims; (d) would not be
paid or provided but for Employee's entering into this Agreement; and (e) are in
lieu of any other severance or separation payment.  Aside from the amounts to
which Employee is specifically entitled under the terms of this Agreement,
Employee acknowledges that Employee has been paid in full for all hours that
Employee has worked for the Company and received any and all compensation,
benefits and remuneration of any kind and character earned by Employee as of the
date Employee signs this Agreement, including, but not limited to, wages, salary
(other than salary earned since the last pay day prior to the Termination Date),
benefits, bonuses, auto allowance, compensatory time off, commissions, vacation
pay, personal leave, restricted stock, stock options, performance cash, and pay
due under the Fair Labor Standards Act (FLSA) and the Family and Medical Leave
Act (FMLA), which Employee may be entitled to receive from the Company at any
time now or in the future.


 5.           General Release of Claims by Employee.
a.           Employee knowingly and voluntarily agrees to release, waive,
settle, and discharge the Company and the other people and entities referred to
in section 5(b) ("Releasees,") from any and all claims, charges, demands,
damages, suits, liens, debts, actions or causes of action, of whatever nature in
law or in equity, known or unknown, accrued or which may ever accrue, that
Employee has or might have against the Releasees arising from or related to any
act or omission occurring on or before the date Employee signs this
Agreement.  This release is to be generally construed to release any such claim
that Employee has or might have against the Releasees. The parties specifically
agree, however, that the Release will not cover, and Employee expressly
reserves, indemnification rights existing to him as a former officer of the
Company under the Articles and Bylaws of the Company and pursuant to applicable
state law and in accordance with any “D&O” policy existing for former officers
of the Company.


b.           This release applies to all "Releasees" which include the Company,
its parents, subsidiaries, divisions, franchisees, affiliates, employee benefit
plans and arrangements, and their respective predecessors, successors and
assigns, and the officers, directors, employees, agents, shareholders,
underwriters, insurers, administrators, fiduciaries, and legal representatives
of each of them, and their respective heirs and personal representatives.


c.           Employee understands the claims subject to and being released by
Employee under section 5(a)-(b) include, but are not limited to, claims for
discrimination arising under or as a result of alleged violations of (1) the Age
Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.) (ADEA), as amended
by the Older Workers Benefit Protection Act (OWBPA); (2) Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991 (Title VII); (3)
the Americans with Disabilities Act (ADA); (4) the Civil Rights Act of 1866 (42
U.S.C. § 1981); (5) the Equal Pay Act (29 U.S.C. § 206(d)(1)); (6) Executive
Order 11246; (7) Executive Order 11141; (8) Section 503 of the Rehabilitation
Act of 1973; (9) Employee Retirement Income Security Act (ERISA); (10) the
Occupational Safety and Health Act (OSHA); (11) the Worker Adjustment and
Retraining Notification Act (WARN Act); (12)  the Family and Medical Leave Act
(FMLA); (13) the Ledbetter Fair Pay Act; (14) the Genetic Information and
Discrimination Act; (15) the Tennessee Human Rights Act; (16) the Tennessee
Disability Act; and (17) any other federal, state and local statutory or common
law.
 
page 2 of 10

--------------------------------------------------------------------------------

 
d.           Employee also understands the claims subject to and being released
by  Employee under section 5(a)-(c) include, but are not limited to, any and all
claims based on any tort, whistle-blower, personal injury, defamation, invasion
of privacy or wrongful discharge theory; retaliatory discharge theory; any and
all claims based on any oral, written or implied contract or on any contractual
or quasi-contractual theory (including any offer letter or employment
agreement); any claims based on a severance pay plan; and all claims based on
any other federal, state or local Constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, liquidated, and/or other damages, wages, salary, bonus, vacation
pay, back pay, front pay, fringe benefits, penalties, interest, attorneys’ fees,
costs or expenses, and any other legally recoverable category of damages or
relief.


e.           This Agreement does not prevent Employee from filing any charge of
discrimination with the EEOC, participating in an investigation or proceeding by
the EEOC, or pursuing any claims for unemployment or workers’ compensation or
claims that cannot be released by private agreement.  Employee also understands
the claims subject to and being released by Employee under section 5(a)-(d)
include Employee's right to claim or receive damages or other relief as a result
of any charge of discrimination or other proceeding asserting such released
claims, which may be filed by him or any person or entity acting on his/her
behalf, and hereby assigns all his/her right, title and interest in any such
damages and relief to RTI.


f.           Employee also understands that by virtue of this section 5,
Employee waives his/her right to file suit for any claim Employee may have or
assert against the Releasees including, but not limited to, those which may
arise under the legal doctrines, laws and the statutes named in section 5(a)
through (d), by virtue of Employee's employment with the Company or termination
of employment from the Company.  Employee also acknowledges and understands that
Employee is waiving and releasing unknown claims as well as known claims, and
Employee waives any right or benefit Employee may have under any law regarding
waiver of unknown claims.    However, this Agreement does not waive or release
rights or claims that may arise after the date Employee signs this Agreement,
including, without limitation, any rights or claims Employee may have to enforce
the terms of this Agreement.  Furthermore, this Agreement does not waive
Employee's right to challenge the validity of the waiver and release of ADEA
claims.


6.           Acknowledgments; Representations.
a.           FMLA.  Employee acknowledges, understands and agrees that Employee
has been notified of Employee’s rights under the Family and Medical Leave Act
(FMLA) and state leave laws.  Employee further acknowledges, understands and
agrees that Employee has not been denied any leave requested under the FMLA or
applicable state leave laws and that, to the extent applicable, Employee has
been returned to Employee’s job, or an equivalent position, following any FMLA
or state leave taken pursuant to the FMLA or state laws.


b.           Work-Related Injury. Employee acknowledges, understands and agrees
that it is Employee’s obligation to make a timely report, in accordance with the
Company’s policy and procedures, of any work-related injury or
illness.  Employee further acknowledges, understands and agrees that Employee
has reported to the Company’s management personnel
 
page 3 of 10

--------------------------------------------------------------------------------

 
any work-related injury or illness that occurred up to and including Employee’s
last day of employment and that except as so reported, Employee has not
sustained any such injury or illness.


c.           No Violations.  Employee acknowledges, understands, and agrees that
Employee has no knowledge and is not aware of any other person with knowledge of
any actions or inactions by any of the Releasees (including the Company) or by
Employee that Employee believes could possibly constitute a basis for a claimed
violation of any federal, state, or local law, any common law or any rule
promulgated by an administrative body.


d.           No Claims.  Employee represents and warrants that Employee has not
filed, nor assigned to others the right to file, nor does Employee currently
have pending, any complaints, charges, claims, grievances, lawsuits or other
proceedings against the Company with any administrative, state, federal, or
governmental entity or agency or with any court or other forum.


e.           Subpoena.  To the extent Employee receives a subpoena after the
date of this Agreement relating to Employee's employment or former employment at
the Company or any matter related to the Company, Employee will notify the
Company within 72 hours of receipt by contacting Scarlett May, Senior Vice
President and Chief Legal Officer, Ruby Tuesday, Inc., 150 West Church Avenue,
Maryville, Tennessee 37801.  Pursuant to section 5(d), Employee has released any
right to claim or receive damages as a result of any pending charge of
discrimination or other proceeding.


7.           Return of Company Property.  Employee represents and Company
acknowledges that Employee has returned to a Company representative as of the
Termination Date any and all Company property, Trade Secrets (as defined in
section 8), and Confidential Information (as defined in section 9) currently in
Employee’s possession or control, including, without limitation, all electronic
property that Employee received from the Company or used in the course of
employment with the Company which is Company-owned.


8.           Trade Secrets.  Employee acknowledges that Employee has had access
to Trade Secrets, which are the sole and exclusive property of RTI.  "Trade
secret" means information, without regard to form, including, but not limited
to, technical, nontechnical or financial data, business plans and strategies, a
formula, pattern, compilation, program, device, method, technique, process or
plan that (a) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means by
other persons who can obtain economic value from its disclosure or use; and (b)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  Employee agrees that until the Trade Secrets become
public through no wrongful act, Employee shall not reproduce, use, distribute or
disclose any Trade Secrets to any other person including, without limitation,
any competitors or potential competitors of RTI.  In keeping with section 7,
Employee shall not retain in written form any Trade Secret but shall return it
to the Company.  The parties agree that the damages which the Company will
suffer in the event of the Employee's breach of this section are not readily
ascertainable and difficult to quantify and determine.
 
page 4 of 10

--------------------------------------------------------------------------------

 
9.           Confidential Information.  Employee acknowledges that Employee has
had access to Confidential Information.  The term “Confidential Information”
means data and information relating to the business of RTI which does not rise
to the level of a Trade Secret and which is or has been disclosed to Employee or
of which Employee has become aware as a consequence of or through Employee’s
employment relationship with RTI (or a subsidiary, franchisee, licensee, or
affiliate of the Company); has value to RTI (or a subsidiary, franchisee,
licensee, or affiliate of the Company); and is not generally known to its
competitors including, without limitation, financial, loan, and bond data and
strategies; employee and personnel information (including their personal
information); business and marketing strategies, merger and acquisition
strategies or candidates; tactics and future restaurant opening or closing
schedules; menu items; processes; manuals; and technology.  Confidential
Information shall not include (a) any data or information that (i) has been
voluntarily disclosed to the public by RTI (except where such public disclosure
was effected by Employee without authorization), (ii) has been independently
developed and disclosed by others or (iii) otherwise enters the public domain
through lawful means, or (b) Employee’s skills or experience developed in
connection with performance of job functions. Employee agrees to maintain the
confidentiality of all Confidential Information for a period of one (1) year
following the Termination Date.  Employee shall not reproduce, use, distribute
or disclose any Confidential Information to any other person including without
limitation, any competitors or potential competitors of RTI.  In keeping with
section 7, Employee shall not retain in written form any Confidential
Information but shall return it to the Company.  The parties agree that the
damages which the Company will suffer in the event of the Employee’s breach of
this section are not readily ascertainable and difficult to quantify and
determine.


10.           Nonsolicitation.  For a period of one (1) year from the Effective
Date, Employee shall not, for himself/herself or on behalf of or for the benefit
of any other person, corporation or entity, seek to employ, solicit or recruit
any employee of the Company (or a subsidiary, franchisee, licensee or affiliate
of the Company) for employment by any third party, or induce or encourage any
such employee to terminate such employment; nor will Employee knowingly provide
the name of any employee of the Company (or a subsidiary, franchisee, licensee,
or affiliate of the Company) for the purpose of solicitation or recruitment by
any third party.  The parties agree that the damages which the Company will
suffer in the event of the Employee’s breach of this section are not readily
ascertainable and difficult to quantify and determine.


11.           Nondisparagement.  For a period of one (1) year from the Effective
Date, Employee has not and shall not disparage the Company (or a subsidiary,
franchisee, licensee, or affiliate of the Company) in any form or fashion or
communicate any false or adverse information about the Company (or a subsidiary,
franchisee, licensee, or affiliate of the Company) or RTI's restaurants or food
products or services, orally or in writing via email, social media, or
otherwise, provided that nothing herein shall prevent Employee from testifying
truthfully or providing truthful information to any government agency.  The
parties agree that the damages which the Company will suffer in the event of the
Employee’s breach of this section are not readily ascertainable and difficult to
quantify and determine.   For a period of one (1) year from the Effective Date,
the Company shall not disparage or communicate any false information about
Employee, Employee’s skills, work product or job performance, or the terms of
this Agreement.
 
page 5 of 10

--------------------------------------------------------------------------------

 
12.           Noncompetition.  For a period of three (3) months from the
Termination Date, Employee shall not perform services similar to that which
Employee performed for the Company for the following competitors:  Applebee’s,
T.G.I. Friday’s, O’Charley’s, Red Robin Gourmet Burgers, Olive Garden or Outback
Steak House unless Employee obtains the Company’s prior written
consent.  Employee and Company agree that this limitation is reasonable and
necessary to protect the business, interests and properties of the Company and
that the damage which the Company will suffer in the event of Employee’s breach
of this section are not readily ascertainable and difficult to quantify and
determine.


13.           Confidentiality of Agreement.  Employee acknowledges, understands
and agrees that Employee will not hereafter disclose any information concerning
this Agreement, provided that nothing contained in this Agreement shall be
construed to prevent Employee from (i) discussing the consideration paid and the
terms of this Agreement with a spouse, attorneys or tax preparers or (ii)
disclosing to any prospective employer Employee’s obligations set forth in
sections 8 through 13, as long as they are informed of this confidentiality
provision, agree to comply with its terms, and Employee takes reasonable steps
to ensure that they comply. The parties agree that the damages which the Company
will suffer in the event of the Employee’s breach of this section are not
readily ascertainable and difficult to quantify and determine.


14.           Remedies for Employee's Breach; Liquidated Damages.  Employee
acknowledges that his/her obligations set forth in sections 8 through 13 are
reasonable and necessary to protect the business, interests and property of the
Company and are material to this Agreement.  Therefore, the parties agree that,
in the event of any breach of any such section of this Agreement and in light of
the difficulty of accurately determining actual damages, Employee shall pay to
the Company as liquidated damages and as a reasonable estimate of the total net
detriment that the Company would suffer: Ten Thousand Dollars ($10,000.00) per
violation or the total of the Severance Payment received by the Employee,
whichever is less.  Employee agrees that this sum is not a penalty but is an
agreed remedy for a contract breach. This liquidated damages provision shall not
limit the Company from seeking temporary and permanent injunctive relief or
other non-monetary relief for any breach of this Agreement.  To prevent a
breach, further breach, or contemplated breach of sections 8 through 13 of this
Agreement, the parties agree that the Company shall have all rights and remedies
available to it by law or in equity, including by way of example and not of
limitation, a temporary restraining order and temporary and permanent
injunctions.


15.           Cooperation.  Employee further agrees that Employee will fully
cooperate and consult with the Company, answer questions for the Company, and
provide information as needed by the Company from time to time on a reasonable
basis, including but not limited to cooperation in connection with litigation,
audits, investigations, claims, or personnel matters that arise or have arisen
over actions or matters that occurred or failed to occur during Employee’s
employment with the Company.  Employee agrees to assist the Company as a witness
or during any audit, investigation, or litigation (including depositions,
affidavits and trial) if requested by the Company.  It is expected that at all
times Employee will testify truthfully.  Employee agrees to meet at reasonable
times and places with the Company’s representatives, agents or attorneys for
purposes of preparing for such activities.  To the extent practicable and within
the control of
 
page 6 of 10

--------------------------------------------------------------------------------

 
the Company, the Company will use reasonable efforts to schedule the timing of
Employee’s participation in any such activities in a reasonable manner to take
into account Employee’s then-current employment, and will pay the reasonable
documented out-of-pocket expenses that the Company pre-approves and that
Employee incurs for travel required by the Company with respect to those
activities.


16.           Nonadmission.  This Agreement shall in no way be construed as an
admission by the Company that it has acted wrongfully with respect to Employee
or any other person or that Employee has any rights whatsoever against the
Company or any other party.  The Company specifically disclaims any liability to
or wrongful acts against Employee or any other person on the part of itself, its
employees or its agents.


17.           Information Required by the Age Discrimination in Employment
Act.  The following information is provided in accordance with the Age
Discrimination in Employment Act (ADEA).


a.           Time to Consider the Agreement.  Employee acknowledges that
Employee shall have twenty-one (21) days from the date this Agreement is
presented to him/her to consider whether to sign this Agreement, which contains
a general release.  If Employee signs this Agreement sooner than twenty-one days
(21) from the date this Agreement is presented to him/her, Employee agrees that
Employee has waived the balance of the time to consider the Agreement.


b.           Right to Revoke.  If Employee signs this Agreement, Employee will
have seven (7) additional days following the signing of the Agreement to change
his/her mind and revoke acceptance of the Agreement.  To revoke the Agreement,
Employee must ensure that written notice is delivered to Scarlett May, Senior
Vice President and Chief Legal Officer, Ruby Tuesday, Inc., 150 West Church
Avenue, Maryville, Tennessee 37801 by the end of the day on the seventh calendar
day after Employee signs this Agreement.  If Employee does not revoke this
Agreement within seven (7) days of signing, this Agreement will become final and
binding on the eighth (8th) day after the date you sign this Agreement (the
“Effective Date”).  Whether or not Employee signs this Agreement or revokes it,
Employee is no longer an employee of the Company as of the Termination Date.


18.           Attorney's Fees.  The parties to this Agreement will bear their
own attorney's fees in connection with the negotiation, drafting and making of
this Agreement. Employee also has released in Section 5 of this Agreement any
claim Employee might have to attorney's fees.  Except as otherwise provided in
this Agreement, the prevailing party shall be entitled to an award of costs and
attorneys' fees, including any costs and attorneys’ fees on appeal, in any
action to enforce the terms of this Agreement (including by seeking injunctive
relief or rescission) or to defend a claim, lawsuit or other type of action
which has been waived or released in this Agreement.


19.           Entire Agreement; Amendments; Successors.  This Agreement
supersedes all other promises, agreements, representations, or understandings
between Employee and the Company, and it is the intent of this Agreement that it
embodies any and all promises, agreements, and understandings between Employee
and the Company, except that the plan documents and
 
page 7 of 10

--------------------------------------------------------------------------------

 
agreements referenced in Section 3 remain in full force and effect.  No changes
or modifications may be made in the terms stated in this Agreement unless made
in writing and signed by Employee or Employee’s authorized representative and an
authorized representative of the Company.  This Agreement will inure to the
benefit of, and will be binding on both parties, and their personal
representatives, heirs, successors, and assigns.


20.           Governing Law and Jurisdiction.  This Agreement shall be
interpreted in accordance with the laws of the State of Tennessee without regard
to any choice of law or conflicts of laws provisions or principles which may
direct the application of the laws of any other jurisdiction.  Venue for any
dispute arising under this Agreement shall be in Blount County, Tennessee.


21.           Severability.  It is understood and agreed that if any provision
or part of this Agreement is found to be unenforceable, illegal, or inoperable,
such provision or part shall be severed, and all remaining provisions and parts
of this Agreement shall remain fully valid and enforceable.


22.           Interpretation.  The headings in this Agreement are for reference
purposes only, have been inserted as a matter of convenience and in no way
define, limit or enlarge the scope of this Agreement or affect the
interpretation of the Agreement.  Nothing herein shall preclude Employee from
enforcing or challenging this Agreement.


23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, and all of which
together will be deemed to be one and the same Agreement.  An executed copy of
this Agreement delivered by facsimile, email or other means of electronic
transmission will be deemed to have the same legal effect as delivery of an
original executed copy of this Agreement.


24.           Knowing and Voluntary Agreement.  Employee knowingly, freely and
without duress or promises or representations other than those specifically
contained in this Agreement, enters into this Agreement, intending to be legally
bound.


25.           Consult with an Attorney.  Employee is advised to consult with an
attorney before signing this Agreement and General Release.  By signing this
Agreement and General Release Employee gives up and waives important legal
rights.


IN WITNESS WHEREOF, the parties have executed this Agreement consisting of 10
pages (with Exhibit A and Schedule 1) as of the dates noted below.
 
page 8 of 10

--------------------------------------------------------------------------------

 














Witness
RUBY TUESDAY, INC.
       
/s/ Natalie Moore                                
     /s/ Scarlett May
 
By:  Scarlett May
 
Its:   SVP, Chief Legal Officer & Secretary
 
Date:  9/19/14
       
Witness
EMPLOYEE
       
/s/ Kathy Wood
/s/ Jeff Wood
 
Jeff Wood
     
Date: 09/12/14



 





 
page 9 of 10

--------------------------------------------------------------------------------

 



EXHIBIT A
OPTIONS/RESTRICTED STOCK/PERFORMANCE CASH LIST




1.  
STOCK OPTION:

Grant
Date
Grant Price
Description/Notes
7/24/13
 
$9.34
 
33,860 Stock Option (Right to Buy) will expire 90 days after separation.
7/24/13
$9.34
60,000 High-Performance Stock Option (Right to Buy) – forfeited at separation.



2.  
SERVICE-BASED RESTRICTED STOCK:

Grant Date
Description/Notes
7/24/13
 8,030 Restricted Shares – vest at separation.



3.  
PERFORMANCE-BASED CASH INCENTIVE AWARD:

Grant Date
Description/Notes
7/24/13
Performance Cash Incentive forfeited as performance goals were not achieved.

 

 
page 10 of 10


--------------------------------------------------------------------------------

